Citation Nr: 1758788	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ankle condition.

2.  Entitlement to an initial compensable evaluation for left shoulder arthritis.


REPRESENTATION

Veteran represented by:	Sarah L. Ostahowski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 2003 through May 2003 and August 2007 through November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current right ankle disability.

2.  For the entire period at issue, the Veteran's left shoulder motion more closely approximates limitation of motion of the left arm to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.159 (2017).

2.  For the entire period at issue, the criteria for assignment of a compensable rating of 20 percent, but no higher, for service-connected left shoulder disability, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5201 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied, as evidenced by the Veteran's submission of an acknowledgement of a Veterans Claims Assistance Act letter received by the VA in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although the Board considered affording the Veteran with an updated VA examination to determine the severity of the Veteran's left shoulder impairment, the Board finds that the recent private examination by Dr. Paul Shapiro, dated January 2015, suffices to make an appropriate determination for the Veteran's initial compensable evaluation claim and as such, no VA examination is required.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Entitlement to Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Without competent evidence of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Existence of a current disability must be shown by competent medical evidence.  See McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


With respect to the required Shedden element of a current disability, the weight of the evidence of record does not demonstrate that a right ankle disability currently exists or has existed at any time during the course of the appeal. 

As noted above, service connection requires a showing of a current disability.  See Brammer, 3 Vet. at 225.  A current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending.  McClain, 21 Vet. App. 319.  

Here, the Veteran reported that he was diagnosed with having a problem in the right ankle when he rolled it four or five times.  See November 2010 VA examination.  In his notice of disagreement, the Veteran reported that he has intermittent pain when sitting and walking.  He further alleged that the right ankle condition affects his walking, sleeping, and activity level.  

The Board recognizes the Veteran's lay reports of symptoms, and has no reason to doubt that the Veteran rolled his ankle during service.  The Veteran is indeed competent to testify as to such observable symptomatology.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly however, diagnosing a right ankle disability is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").

The Veteran's service treatment records show that he was treated for right ankle joint pain in April 2008.  At this visit, the Veteran exhibited pain with dorsiflexion and pain with plantar flexion.  His range of motion of the ankle was normal.  The treating provider noted that x-ray diagnostic testing of the right ankle was also normal.  The treating provider assessed ankle joint pain.   

At a November 2010 VA examination, the Veteran complained of weakness, swelling, and pain in the right ankle.  However, physical examination of the ankle revealed no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Moreover, the Veteran exhibited no instability, guarding of movements, malalignment, or draining.  Instead, his range of motion was normal, including normal range of motion after repetitive use.  The VA examiner did not diagnosis an impairment of the right ankle.  Rather, the examiner assessed right ankle joint pain. The Board finds that the November 2010 VA examination findings are entitled to significant probative weight because they are consistent with the other objective evidence of record indicating the Veteran's right ankle was normal.  See April 2008 service treatment record.  

The Board notes that joint pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.  A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Collectively, the weight of the competent and credible medical evidence of record indicates a diagnosis of only right ankle pain, which is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4; see also Sanchez- Benitez, 13 Vet. App. at 285.  Importantly this is consistent with the Veteran's own testimony at the August 2016 hearing, wherein he testified that "there is no disability with the right ankle" at the time and he had nothing to bring forward with respect to that claim.  

Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a right ankle disability.  38 U.S.C. § 1131; see Degmetich, 104 F.3d at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left wrist pain, that doctrine is not applicable.  38 U.S.C. § 5107(b).  

III. Entitlement to Initial Compensable Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Limitation of motion of the arm is evaluated under DC 5200-5203.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his service-connected left shoulder condition affects his minor extremity, and will be evaluated accordingly.

Under DC 5200, favorable ankylosis the scapulohumeral articulation with abduction to 60 degrees and ability to reach the mouth and head warrants a 20 percent rating for the minor extremity.  A 30 percent rating is warranted in instances of intermediate ankylosis between favorable and unfavorable.  A 40 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5200.  

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a, DC 5201. 

Under DC 5202, loss of head of the humerus (flail shoulder) warrants an 70 percent disability rating for the minor extremity.  Nonunion of the humerus warrants a 50 percent disability rating for the minor extremity.  Fibrous union of the humerus warrants a 40 percent disability rating for the minor extremity.  Recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent disability rating for the minor extremity.  Recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent disability rating for the minor extremity.  38 C.F.R. § 4.71a, DC 5202.

Under DC 5203, malunion or nonunion without loose movement of the clavicle or scapula warrants a 10 percent disability rating.  Nonunion with loose movement warrants a 20 percent disability rating.  Dislocation of the clavicle or scapula warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5203.  

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In this case, the Veteran filed the current claim for an initial compensable rating for his left shoulder disability in September 2010.  With respect to the entire period at issue, the Board finds that the Veteran is entitled to an initial compensable evaluation of 20 percent, and no greater, under DC 5201.  

The Veteran reports that he dislocated his shoulder when performing chin-ups in service.  See November 2010 VA examination (where the history of impairment is noted).  A November 2008 magnetic resonance imaging of the left shoulder revealed mild supraspinatus/infraspinatus conjoined tendinosis and minimal AC joint degeneration.  

At a November 2010 VA examination, the Veteran reported symptoms included stiffness, pain, and subluxation or dislocation.  He also reported limitation of motion, popping and cracking while moving, and loss of range of motion.  The Veteran's treatment consisted of physical therapy.  At the time of the VA examination, the Veteran exhibited normal strength and range of motion, with no additional degree of limitations after repeated use.  However, the Veteran continued to report frequent left shoulder dislocation since his service related injury.  See March 2012 treatment record; see also January 2014 treatment record.  

A January 2014 examination of the left shoulder revealed range of motion testing consistent with the criteria for a 20 percent evaluation under DC 5201.  Specifically, the Veteran exhibited abduction to only 110 degrees, with a positive painful Arc test and positive Apprehension test.  These test results indicate limitation of motion at shoulder level, or otherwise at or around 90 degrees in an abduction test.  See 38 C.F.R. § 4.71, Plate I.  In coupling the Veteran's limited range of motion in shoulder abduction with the pain experienced in both the Arc and Apprehension tests, the Board finds that the Veteran's symptoms closely assimilate a limitation of motion at shoulder level.  See DC 5201 (where a limitation of motion at shoulder level constitutes a 20 percent evaluation in the minor extremity).  

The Veteran's treatment records indicate continuous limitation of abduction throughout the Veteran's course of treatment.  In September 2014, range of motion testing revealed abduction at 70 degrees on one occasion and abduction at 100 degrees on another.  Consistently, the Veteran's abduction was limited to shoulder level.  See September 2014 through January 2015 treatment records; see also Dr. Shapiro's June 2015 report of medical history.  Dr. Shapiro noted that the Veteran's left shoulder disability reached maximum medical improvement in January 2015.  At this time, the Veteran's abduction reached 88 degrees.  Because Dr. Shapiro determined that maximum medical improvement had been reached and the Veteran's abduction remained limited at shoulder level, the Board finds the Veteran's evaluation of 20 percent under DC 5201 appropriate for the entire period at issue.

The Board finds that a higher evaluation is not warranted because the medical evidence of record shows that the Veteran did not exhibit ankylosis; limitation of motion of the arm to 25 degrees from the side or midway between side and shoulder level; flail shoulder, false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint with guarding of movement; or malunion of the humerus.  See DC 5200-5203; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the Board must provide an adequate statement of reasons or bases for its selection of a DC and explain why other codes are not analogous); see also Dr. Shapiro's treatment records (showing left shoulder flexion ranging from 118 degrees to 150 degrees).  

The Board notes that the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   Here, the  Board finds that DC 5201 is more appropriate than DC 5202 when rating the Veteran's left shoulder disability, particularly since, the Veteran did not exhibit any guarding of movements upon shoulder examination at a November 2010 VA examination.  As such, the Board finds that DC 5201 is the most appropriate for evaluative purposes of the Veteran's left shoulder disability.

The Board has also considered the applicability of the benefit of the doubt doctrine.  While that doctrine has favorably been applied in awarding the 20 percent rating, the Board finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent period.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for a right ankle condition is denied.

A rating of 20 percent, but not higher, for service-connected left shoulder disability is granted for the entire period at issue. 
  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


